DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the reply filed 9/6/2022.

Election/Restrictions
Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2019.

Response to Arguments
Applicant’s arguments filed 9/6/2022 are persuasive in view of the amendments requiring the first and second matrix to be stratified and the corrections to claimed 44 and 52 fixing the 112 issues, as such all rejections presented in the office action mailed 3/4/2022 are withdrawn.
New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 42, 44-49 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashton (US 2004/0208910), Newton (US 4,938,967) and Levy (US 4,983,390), as evidenced by Dictionary.com.  All reference have been previously cited by the Examiner.
The instant claims are directed to a punctal plug comprising a multiphase nonhomogeneous mixture comprising a same therapeutic agent dispersed in a first (polyethylene oxide polymers) and second matrix (silicone or polyurethane polymers), wherein the agent is present as inclusions within the first or second matrix and wherein the first and second matrix are stratified (i.e. layered).
Ashton discloses a device and method for treating and/or preventing raised intraocular pressure, such as that associated with glaucoma or the use of corticosteroids with adrenergic agents (Abs).  
Ashton teaches the sustained release delivery device to be formed by co-extruding (a) an inner drug-containing core comprising at least one adrenergic agent and (b) an outer polymeric layer. The outer layer, which preferably is tubular in shape, may be permeable, semi-permeable, or impermeable to the drug. In certain embodiments, the drug-containing core may be formed by admixing the drug with a polymer matrix prior to formation of the device.  The outer layer, the polymer admixed with the drug containing core, or both may be bioerodible, reading on the matrix being biodegradable.  Ashton further teaches that the outer layer can comprise a biocompatible polymer such as polyurethane and can comprise a drug which is the same as the drug used in the inner core [0035-0037 and 0062].
Ashton teaches an embodiment of the delivery device to comprise an inner core comprising (a) one or more adrenergic agents; (b) a liquid, Semi-solid, or wax PEG; and (c) a biocompatible and bioerodable polymer that is dispersed or suspended (selected from a finite number of options) in the PEG. The formulation may optionally also contain additives, such as pore-forming agents (e.g., Sugars, Salts, and water-Soluble polymers), and release rate modifiers (e.g., Sterols, fatty acids, glycerol esters, and the like)), reading on instant claim 52 [0058].
As discussed above, the inner drug containing core of Ashton reads on the claimed first matrix comprising polyethylene oxide polymers and the outer layer comprising the same drug and polyurethane reads on the claimed second matrix.
Regarding claim 44-45 and 47: Ashton teaches that an embodiment of the delivery device comprises the adrenergic agent to be dispersed or suspended in PEG in the form of solid particles, the drug may be encapsulated or incorporated into particles, such as microspheres. The particles preferably have a diameter of less than about 150 microns, which overlaps with the size range recited in instant claim 47.  The drug present in the form of solid particles or encapsulated within microparticles, and suspended in PEG reads on the therapeutic agent being present in inclusions which are encapsulated within the first matrix (i.e. PEG containing matrix) [0060-0061].
Regarding claims 42 and 46: Ashton teaches an embodiment wherein the device is adapted for insertion into a lacrimal duct [0027].  The device is adapted for insertion into the lacrimal canaliculus and will preferably be formed with a collarette, sized to rest on the exterior of the lacrimal punctum [0106].  Ashton teaches the device to preferably be cylindrical in shape [0105].  While the art doesn’t teach it to be a plug, its use as a plug is a recitation of intended use and as the prior art makes obvious the structural limitations claimed and teaches it to be inserted into the punctum (i.e. configured for placement through a punctum), the device is expected to function as a plug absent evidence to the contrary. 
Regarding claims 48-49: Ashton teaches that in addition to the adrenergic agents, other pharmacological agents, such as mitotic agents or PGF-2α analogue can be used [0135].  Ashton teaches that known PGF-2α analogues include travoprost (selected from a finite number of options), thus a person of skill in the art would have been motivated to use travoprost as an additional active agent to be present along with the adrenergic as Ashton specifically teaches using additional agents such as PGF-2α analogues.
As discussed above the Ashton makes obvious an inner core comprising PEG+ travoprost and an outer layer comprising polyurethane + travoprost.   
Fig. 1 below shows the outer layer (polyurethane+travoprost) and inner core/layer (PEG+trovoprost) to be stratified (i.e. layered).

    PNG
    media_image1.png
    504
    1061
    media_image1.png
    Greyscale


Absent a definition in the specification of non-homogenous, as evidenced by Dictionary.com heterogeneous (i.e. non-homogeneous) is defined as being different in kind, composed of parts of different kinds, therefore, as shown above, the implant is composed of distinct parts a) matrix 110 containing drug and drug formulation 114 containing a matrix, which reads on a multiphase nonhomogenous mixture comprising a 1st and 2nd matrix that are stratified wherein both matrix layers comprise the same active.



However, Ness does not teach the matrix to have the therapeutic agent in a volumetric portion of the 1st and 2nd matrix be present in a similar amount to another equal volumetric portion of the 1st and 2nd matrix.
Newton teaches controlled release solid units (Abs). The units are taught to comprise a homogeneous or non-homogenous blend of the active ingredient, the weighting agent and any matrix binder components (Col. 10, lines 55-60).
Levy teaches that non-homogenous or homogenous delivery systems can help provide variable time-release of active agents (Col. 3, lines 50-67). The utilization of homogeneous (uniformly distributed ingredients) or non-homogeneous (layered ingredients) incorporation of two or more active agents into the solid composition composed of two or more polymers can also be used to vary the release rate and sequence of delivery into a desired habitat. The utilization of non-homogeneous solid compositions (i.e., active ingredients and/or polymers not uniformly distributed throughout matrix compositions) containing layers or stratifications of one or more active agents and/or superabsorbent polymers in a position or location for desired sequential release of active components from the solid matrix are possible (Col. 10, lines 1-15).
Based on the teachings of Newton and Levy, one of skill in the art would have also recognized that the implant of Ness, specifically the drug, could be effectively formulated as a homogenous or non-homogenous mixture of components, as both are well known in the pharmaceutical arts and the selection of either homogenous or non-homogenous matrix is simply a matter of design choice dependent on the final release characteristics which are desired.  This the selection of a polymer matrix having the drug uniformly dispersed throughout the matrix is prima facie obvious.
While the art doesn’t teach “the therapeutic agent in a volumetric portion of the matrix is similar to an amount of the therapeutic agent in another other equal volumetric portion of the matrix”, the prior art makes obvious a homogenous distribution of active agents within the matrix, therefore, as the active agent is even distributed throughout the matrix the amount of active in one volumetric portion is expected to be similar or identical to the amounts of active in another equal volumetric portion of the matrix.
Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613